Citation Nr: 0110805
Decision Date: 04/13/01	Archive Date: 05/21/01

DOCKET NO. 97-19 985            DATE APR 13 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent
for service-connected chronic low back pain syndrome with recurrent
left leg radiculopathy.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 1994. 

A perfected appeal to the Board of Veteran's Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a Notice of Disagreement
(NOD) in writing received within one year of the decision being
appealed and, after a Statement of the Case (SOC) has been
furnished, a substantive appeal received within 60 days of the
issuance of the statement of the case or within the remainder of
the one-year period following notification of the decision being
appealed.

The present case arises from a February 1996 rating decision which,
inter alia, granted service-connection for chronic low back pain
syndrome with recurrent left leg radiculopathy and assigned a 0
percent disability rating for this disorder. The veteran was
notified of the rating decision in March 1996. In March 1997, the
veteran expressed his disagreement with that decision in a
statement submitted to the RO in Montgomery, AL. Later that month,
a SOC was issued. The substantive appeal was filed in May 1997. In
March 1999, the Board remanded this matter to the RO for further
development. A Supplemental Statement of the Case (SSOC) was issued
in October 1999. The RO increased the initial disability rating to
10 percent, and the matter was returned to the Board. In June 2000,
the Board again remanded the matter to the RO for further
development consisting of a physical examination of the veteran and
an opinion. In October 2000, a rating decision increased the
initial disability rating to 20 percent. The matter was returned to
the Board in March 2001.

The rating decision issued in October 2000 implemented the portion
of the Board's June 2000 decision, which awarded the veteran an
initial compensable rating of 10 percent for chronic cervical spine
strain, with recurrent left-sided torticollis. Following the
Board's decision, a VA examination was conducted which included
findings pertinent to the cervical spine. This information was not
considered in the October 2000 rating decision implementing the
Board's decision increasing the evaluation to 10 percent. If the
veteran wishes to claim entitlement to a rating in excess of 10
percent for service-connected chronic cervical spine strain with
recurrent left-sided torticollis, he needs to take the necessary
steps to initiate a claim.

- 2 -

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2.   The evidence of record since the initiation of the claim in
June 1994 shows that the veteran's service-connected chronic low
back pain syndrome with recurrent left leg radiculopathy is
manifested by complaints of painful motion, spasm, weakness and
tenderness and slight limitation of motion of the lumbar spine.

CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but not higher,
for service connected chronic low back pain syndrome with recurrent
left leg radiculopathy have been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.71a, Diagnostic Code 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a significant
change in the law during the pendency of this appeal. On November
9, 2000, the President signed into law the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000). Among other things, this law eliminated the concept of a
well-grounded claim, redefine the obligations of the Department of
Veterans Affairs (VA) with respect to the duty to assist, and
superseded the decision of the United States Court of Appeals for
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999),
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.
Nov. 6, 2000) (per curiam order), which had held that VA cannot
assist in the development of a claim that is not well grounded.

- 3 -

The record in this case, however, reflects that the requirements of
this new law have been satisfied and there is no reason to return
this matter to the RO solely for their consideration of this law's
implications. In this regard, the Board observes that the record
includes the reports of examinations conducted for VA purposes in
connection with this claim, and the veteran's relevant treatment
records have been associated with the claim file. Moreover, it
appears that the RO has informed the veteran, by means of the SOC
and the SSOCs issued during the course of this appeal, of that
evidence which would be necessary to substantiate the claim. Under
these circumstances, the Board concludes that VA has met its duty
to assist in developing the facts pertinent to this claim pursuant
to the provisions of the recently enacted Veterans Claims
Assistance Act of 2000, and that no further development in this
regard is required.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted, in
pertinent part, that there is a "distinction between an original
rating and a claim for an increased rating" and that this
distinction "may be important...in terms of determining the
evidence that can be used to decide whether the original rating on
appeal was erroneous. . ." Fenderson, at 126.

Fenderson held that the rule articulated in Francisco v. Brown did
not apply to the assignment of an initial rating for a disability
following an initial award of service connection for that
disability. Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7
Vet. App. 55, 58 (1994). In Francisco, the Court held that although
VA regulations require review of the entire recorded history of a
disability by the adjudicator to ensure a more accurate evaluation,
the regulations do not give past medical reports precedence over
current medical findings, and when an increase in the disability
rating is at issue, the present level of the veteran's disability
is the primary concern. In Fenderson, however, the Court held that
when a veteran appealed the initial rating assigned for a
disability, "staged" ratings could be assigned for separate periods
of time based on the facts found. Fenderson, at 126.

Based upon this distinction, the Court held that the RO had never
properly provided the appellant with a statement of the case (SOC)
concerning an issue, as the

- 4 -

document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for          
service[-]connected...residual of surgery to right testicle'...
rather than as a disagreement with the original rating award, which
is what it was." Fenderson, at 132 (emphasis in original). The
Court then indicated that "this distinction is not without
importance in terms of VA adjudicative actions," and remanded the
matter for the issuance of a SOC. Id.

The RO in this case identified the increased initial disability
evaluation issue on appeal as the evaluation for service-connected
chronic low back pain syndrome with recurrent left leg
radiculopathy currently evaluated as 10 percent disabling, rather
than as entitlement to an initial evaluation in excess of 20
percent. Nonetheless, the Board concludes that the RO's SOC, dated
in March 1997, the SSOC, dated in October 1999 and the second SSOC,
dated in October 2000, provided the veteran with the appropriate,
applicable law and regulations and an adequate discussion of the
basis for the RO's assignment of the initial disability evaluation
herein. Consequently, the Board sees no prejudice to the appellant
in recharacterizing the issue on appeal to properly reflect the
appellant's disagreement with the initial disability evaluation
herein and rendering a decision regarding the same. See Bernard v.
Brown, 4 Vet. App. 384 (1993).

With respect to rating impairment caused by service connected
disability, those evaluations are determined by the application of
a schedule of ratings which is based upon the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate
diagnostic codes identify various disabilities. 38 C.F.R. 4.1
requires that each disability be viewed in relation to its history,
and that there be emphasis upon the limitation of activity imposed
by the disabling condition. 38 C.F.R. 4.2 requires that medical
reports be interpreted in light of the entire recorded history, and
that each disability must be considered from the point of view of
the veteran's working or seeking work. 38 C.F.R. 4.7 provides that,
where there is a question as to which of two disability evaluations
shall be applied, the higher evaluation is to be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating is to be assigned.

- 5 -

The requirements for evaluation of the complete medical history of
the claimant's condition operate to protect claimants against
adverse decisions based upon a single, incomplete, or inaccurate
report and to enable VA to make a more precise evaluation of the
level of the disability and of any changes in the condition.
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Moreover, VA has a
duty to acknowledge and consider all regulations that are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusion.

In addition, the regulations provide, as to the musculoskeletal
system, that it is "essential that the examination on which ratings
are based" adequately portray any "functional loss" which "may be
due to pain." Such functional loss must be supported by adequate
pathology and evidenced by the visible behavior of the claimant
undertaking the motion... [A] part which becomes painful on use
must be regarded as seriously disabled."  38 C.F.R. 4.40. Moreover,
in determining the factors causing disability of the joints,
inquiry must be directed toward, inter alia, "[p]ain on movement."
38 C.F.R. 4.45(t). See Schafrath v. Derwinski, supra, at 592
("under the regulations, the functional loss due to pain is to be
rated at the same level as the functional loss where [motion] is
impeded"); see also DeLuca v. Brown, 8 Vet. App. 202, 205 (1995);
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).

A review of the record reflects that the veteran was service
connected for a disability arising from chronic low back pain with
recurrent left leg radiculopathy in February 1996, and was assigned
a 10 percent disability rating for this condition. In connection
with his NOD filed in March 1997, the veteran provided the RO with
additional medical records relating to his back condition.
Thereafter, the matter was forwarded to the Board for review. The
Board remanded the matter to the RO in March 1999 for further
development consisting of attempts to obtain medical records,
including VA x-rays and a physical examination and opinion.

On remand, the RO obtained the x-ray reports and associated them
with the claims file. In June 1999, the veteran was examined for VA
purposes. The matter was

- 6 -

then returned to the Board in February 2000. In June 2000, the
Board again remanded the matter to the RO for clarification of
medical evidence that it found to be unclear and insufficient.
Thereafter, the veteran was examined in October 2000 for VA
purposes. Based upon the findings of the examiner, the RO issued a
SSOC in October 2000 that increased the veteran's initial
disability rating to 20 percent. The matter was returned to the
Board in February 2001 for its decision.

The veteran was examined for VA purposes in October 1994. He
complained of chronic back pain, with recurrent left leg
radiculopathy down to the foot. The VA examiner stated that the
veteran had difficulty touching his toes, because of low back pain.
A radiology report from a x-rays of the veteran's lumbar spine
ordered by the VA examiner showed diffuse desiccation change with
vacuum desiccation component through L5-S1, prominent narrowing of
L5-S1 disc, diminished lordotic curve and moderate sclerotic
thickening in right sacroiliac joint.

In June 1999, the veteran was again examined for VA purposes in
conjunction with the Board's March 1999 remand. The veteran
reported a history of pain, weakness and stiffness. He stated that
he took Motrin for pain. In the examination report, the examiner
provided the veteran's range of motion in degrees, but did not
state whether these ranges were normal or limited. The examiner
reported objective findings of slight evidence of painful motion,
spasm, weakness and tenderness. He found a loss of function due to
pain. The examiner stated that a marked limitation forward bending
in a standing position was a slight limitation of motion of the
back. (This ambiguity, i.e., whether the limitation of motion was
"marked" or "slight" was to be clarified through subsequent
examination as directed by the Board in a remand decision.)

The veteran was examined again in October 2000 in connection with
the Board's June 2000 remand. The veteran complained of pain,
weakness, stiffness, fatigability and lack of endurance. He stated
that his back pain was constant and that he took 600 mg of Motrin
four times per day. He also reported periods of flare-up
approximately every two years that result in an additional
functional impairment. He did not use crutches, a brace or a cane.
Physical examination revealed that the

- 7 -

veteran's motion stopped when pain began. There was objective
evidence of painful motion, spasm, weakness, and tenderness, which
was slight. Range of motion of the cervical spine was flexion of 39
degrees to the right and 35 degrees to the left. Forward flexion
was 22 degrees and backward was 60 degrees. These should be 45
degrees in each direction to be normal. Range of motion in the
lumbar spine was flexion of 38 degrees to the right, and 36 degrees
to the left, each of which should be 50 degrees. Forward flexion
was 94 degrees, which should be 90 degrees. Backward extension was
34 degrees, which should be 30 degrees. It was the opinion of the
examiner that pain on motion was slight. There were no abnormal
neurological findings pertaining to the low back examination. There
was no demonstrable muscle spasm or absent ankle jerk. There was no
muscle spasm on extreme forward bending. There was no limitation of
forward bending in the standing position. There was a finding of a
loss of lateral spine motion, bilateral, in a standing position.
The examiner opined that there was a slight limitation of motion of
the lumbar spine. The diagnosis was degenerative joint disease of
the cervical and lumbar spine with slight loss of function due to
pain. In response to the question posed by the Board on remand, the
examiner stated that he could ascertain no neurological footdrop,
and that the veteran walked on his toes and heels satisfactorily.

According to 39 C.F.R. 4.71a, Diagnostic Code 5295 (2000), a 10
percent evaluation is assigned for lumbosacral strain with
characteristic pain on motion. A 20 percent rating is warranted
when the symptoms include muscle spasm on extreme forward bending,
loss of lateral spine motion, unilateral, in standing position. A
40 percent evaluation is assigned when the symptoms are severe,
with listing of the whole spine to opposite side, positive
Goldwaithe's sign, marked limitation of forward bending, in
standing position, loss of lateral motion with osteo-arthritic
changes, or narrowing or irregularity of joint space, or some of
the above with abnormal mobility on forced motion.

The medical records associated with the claims file do not reflect
that the veteran suffers from symptoms severe enough in nature to
warrant a 40 percent disability rating. However, the records do
indicate that the veteran experiences a loss of

- 8 -

lateral spine motion in a standing position, and a slight
limitation of motion of the lumbar spine. Although the veteran does
not exhibit symptoms such as a muscle spasm on extreme forward
bending, it is evident that the veteran experiences pain in his
lower back that requires use of pain killers to obtain relief.
However, the examiner in October 2000 indicated that the loss of
function due to pain was slight. In reviewing the evidence, the
Board finds that the criteria for an initial rating for a
disability resulting from chronic low back pain syndrome, with
recurrent left leg radiculopathy in excess of 20 percent have not
been met. 38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).

In reaching this decision, the Board has considered the doctrine of
the benefit of the doubt under Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 4.114 Stat. 2096, 2098-99 (2000) (to be
codified as amended at 38 U.S.C. 5107), but we find that the
evidence with respect to this claim is not of such approximate
balance to warrant its application. The preponderance of the
evidence is against the veteran's claim for an increased rating for
a disability arising from chronic back pain syndrome, with
recurrent left leg radiculopathy.

The Board also has considered other provisions which might provide
for a higher evaluation with respect to the issue on appeal,
including 38 C.F.R. 4.40, 4.45, as they relate to pain and any
resulting functional impairment due to pain (including during
flare-ups, as discussed in DeLuca v. Brown, supra). In this regard,
it must be acknowledged that the veteran's statements obviously
provide evidence of discomfort and limitations of mobility that is
evidently caused by his lower back. At the same time however, it
must be noted when the veteran has been examined for VA purposes in
October 1994, June 1999 and October 2000, there was no evidence of
muscle spasm on extreme forward bending, or of any marked
limitation of forward bending, and the limitation of function due
to pain was found to be slight. In view of this, the Board finds
that the 20 percent rating assigned by the RO contemplates the
veteran's complaints of pain and compensates him for it.
Accordingly, the provisions of sections 4.40 and 4.45 do not call
for the assignment of a rating in excess of 20 percent.

- 9 -

Furthermore, the Board finds in this case that the evidence does
not present such an unusual disability so as to render impractical
the application of the regular schedular standards and warrant
consideration for referral for an extra-schedular evaluation under
38 C.F.R. 3.321(b)(1)(such ratings may be authorized by the Under
Secretary for Benefits of the Director of the Compensation and
Pension Service). The governing norm in an exceptional case is a
finding of such an unusual or exceptional disability picture with
such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. These factors are
not shown here. While the veteran's chronic back pain has been
documented by medical findings, there is not evidence showing that
this condition was severe enough to cause marked interference with
his employment. Moreover, higher schedular ratings are available
for more severe symptoms, and the rating schedule is not shown to
be inadequate for proper evaluation. 38 C.F.R. 3.321(b)(1).


ORDER

Entitlement to an initial rating for service-connected chronic low
back pain syndrome, with recurrent left leg radiculopathy in excess
of 20 percent disabling is denied.

BETTINA S. CALLAWAY

Member, Board of Veterans' Appeals

-10-



